 



Exhibit 10.46

     
L. B. Foster Company
   
Leased Vehicle / Car Allowance Policy
  SP-P-10
Revised 10/01/06;
   
     Supersedes 01/10/06
   

1.   GENERAL POLICY; PURPOSE       It is the policy of the L.B. Foster Company
to provide a leased vehicle or vehicle allowance to employees that have a need
for business travel generally holding one of the following positions:

  •   Chairman and President;     •   Corporate Officer;     •   Sales Managers
and Sales Positions;     •   An eligible employee in which the position requires
frequent business travel by automobile

2.   ELIGIBILITY

                              Monthly             Deduction             for
Leased Class:   Group:   Policy:   Vehicle:
A
  Chairman, President and CEO   $800 monthly Car Allowance. or Leased Car   $
100  
 
               
B
  Corporate Officers   $700 monthly Car Allowance. or Leased Car   $ 85  
 
               
C
  Sales Managers (Level
30 or higher)   Leased Car or $600 monthly Car Allowance.   $ 75  
 
               
D
  Outside Sales personnel and other eligible participants who are required to
drive in excess of 12,000 business miles annually.   Leased Car or $500 monthly
Car Allowance   $ 60  

3.   ELIGIBLE DRIVER       Except in emergencies, driving of a Company vehicle
shall be limited to employee and the employee’s spouse over the age of
twenty-five (25).

4.   RESPONSIBILITY

  A.   Car Allowance guidelines

(i) The monthly car allowance amount is set by employee class on an annual basis
and is paid as additional taxable income in the employee’s regular paycheck. An
employee receiving a car allowance is responsible for the payment of any and all
associated federal, state, and local taxes.

1



--------------------------------------------------------------------------------



 



(ii) Employees on a monthly car allowance, that drive personal vehicles for
business reasons, will be reimbursed for those miles at the established IRS
reimbursement rate.
(iii) An employee receiving a car allowance is required to have available, as
required by business needs, a late model four (4) door vehicle. The vehicle is
to be clean externally and internally and is presentable for Company business at
all times.

  B.   Leased Car Program Guidelines

(i) An eligible employee, as identified in section 1. General Policy, within
class A, B, C and D may choose between a Company leased vehicle, if they are
required to travel at minimum 12,000 business miles per year, or a monthly car
allowance.
(ii) Participants are to log all business miles and submit for reimbursement via
their weekly expense reports. The Company will establish and publish the
reimbursement rate at least annually. Reimbursement rates will be established to
cover the employee’s cost of gas that is attributable to cost of required
business miles using the leased vehicle provided by the Company. The Company
will only reimburse employees for authorized Business miles; personal miles are
not reimbursable.
(iii) Eligible employees may not opt out of the Company leased vehicle option
until the current car has reached 60 months of service or the vehicle has
reached 80,000 miles. In addition, the Company may require the employee to
continue driving the vehicle if the book value exceeds the Fair Market Value of
the vehicle until such time that the disposal of the car will not result in a
financial loss to the Company.
• Employees that have Company leased vehicles prior to 01/01/06 may receive a
car allowance per their class should they no longer be required, by their
position in the Company to drive 12,000 annual business miles. Sales Managers
and Sales Positions driving less than 12,000 annual business miles are eligible
for a car allowance.

  •   Employees not in a Sales Manager or Sales Position hired after 01/01/06
who may have been required at some point to drive 12,000 business miles and was
entitled to a Company provided leased vehicle, and no longer, due the
requirements of their position are no longer required to drive in excess of
12,000 business miles, shall lose the benefit of the Company Leased car and will
not be eligible to receive a car allowance.

(iv) When a new Company Leased vehicle is ordered, the employee may purchase
options at his/her expense, beyond Company established base options, available
on his or her vehicle model. Payment is due before delivery of the vehicle. The
leasing company will provide information regarding payment and applicable sales
and or state tax.

2



--------------------------------------------------------------------------------



 



(v) It shall be the responsibility of each employee receiving a Company leased
vehicle to monitor and report odometer readings as of each November 1st and on
the date his/her vehicle is replaced to validate personal mileage. These
odometer readings are to be turned into the Payroll Department during the first
week of November on the Company Automobile Odometer Form. (Attachment SP-P-10.1)
(vi) If a “Leased Vehicle Odometer form (SP-P-10.1)” is not received, by the
announced day, mileage estimates from expense reports, fuel, and maintenance
records will be used to determine personal and business miles. It shall be the
responsibility of each employee to maintain records documenting all business and
personal mileage usage in accordance with record keeping requirements which may,
from time to time, be required by the Internal Revenue Service, and to note this
on the Company Automobile Odometer Form. (Attachment SP-P-10.1)
(vii) The driver is responsible for operating the vehicle in a safe manner. The
use of seat belts is mandatory for the driver and all passengers. Operating a
motor vehicle while under the influence of alcohol or illegal drugs is
prohibited.
(viii) It is the employee’s responsibility to notify their Manager or the Human
Resources Department of any change in the employee’s physical status or if the
employee is taking any medications labeled with a warning that the medication
could impair his/her driving.
(ix) Although the use of cellular phones while driving is not encouraged, the
Company suggests a “hands-free” device be used in the vehicle while driving.
(x) If any driver of a Company leased vehicle or an employee receiving a car
allowance, is issued a citation for DUI (driving under the influence), their
Company vehicle/car allowance privileges will be suspended until the outcome of
the charge is determined in a court of law. If convicted for DUI, that driver
will have his/her Company leased vehicle/car allowance privileges revoked for a
minimum one (1) year period. Pre-trial suspension will be counted towards the
one (1) year.
(xi). If any employee is issued a second DUI citation, the privilege of a
company-leased vehicle will be removed permanently. In addition, other
disciplinary actions may be levied up to and including termination. Decisions on
reinstatement of Company car privileges after a suspension will be based on
continued business need of the position, consultations with the Risk Manager and
compliance with Foster’s current automobile insurance carrier’s requirements.
(xii) Leased vehicle participants are required to adhere to the maintenance
schedule under the leased vehicle maintenance program.
(xiii) While assigned to an employee, Company vehicles must be carefully
maintained and kept clean in a manner properly representing the Company. When
returned from employee use, vehicles should be clean and free of alteration or
damage beyond normal wear and tear.

3



--------------------------------------------------------------------------------



 



(xiv) All participants in this program shall be required to execute SP-P-10.2
(Acknowledgment of Driver Requirements) and SP-P-10.1 (Company Automobile
Odometer form) on an annual basis.

      Failure to adhere to these policies can result in loss of Company car
privileges, and/or disciplinary actions up to and including termination.     C.
  Accounting and Payroll Departments         It shall be the responsibility of
the Accounting and Payroll Departments to maintain and verify the records of all
Leased Vehicle Plan participants with regard to payroll deductions, individual
taxability calculations and W-2 reporting.     D.   Transportation Department  
      It shall be the responsibility of the Transportation Department to monitor
the fleet of Company leased automobiles in service, to provide lease values, to
ensure that the appropriate forms are provided to each driver, and acquire and
dispose of all Company leased automobiles.     E.   Human Resources Department

  •   The Vice President, Human Resources shall be responsible for the
interpretation and application of the provisions of the Leased Vehicle Plan.    
•   The Human Resources Department shall obtain a copy of a newly hired
employee’s driver’s license prior to authorizing the use of a company vehicle.  
  •   The Human Resources Department shall be responsible for obtaining an
application and completing a Motor Vehicle Record (MVR) check on all new hires
that may be required to drive as part of their assigned duties and no less than
annually thereafter. Any employee with excessive violations or accidents may
lose their leased vehicle privileges based on the requirements of the fleet
insurance carrier.     •   The Human Resources Department will be responsible
for investigating all accidents.

  F.   Division Management and the Vice President of Human Resources will be
responsible for approving any car assignments or allowance and may, at his or
her discretion, reject assignment of a Company vehicle or authorizing the
receipt of a car allowance.

5.   PRACTICE

  A.   Pursuant to the Tax Reform Act of 1984, the value of the personal use of
an employer provided automobile must be included in the employee’s income and
subjected to withholding tax.

4



--------------------------------------------------------------------------------



 



  B.   The annual lease value of an automobile shall be based the manufacture’s
invoice price plus 4%.     C.   The percentage of personal usage of the annual
lease value shall represent an additional non-cash item which shall be included
as employee taxable income.     D.   The annual lease value shall include all
maintenance and insurance but will not include the annual fuel cost for the
leased vehicle.     E.   Fuel shall be valued at the current calendar year IRS
established rate, per personal mile driven for employees driving company leased
vehicles.     F.   The driver of a company-leased vehicle is to use the
maintenance card to charge maintenance and repair expenses. Those expenses that
cannot be charged through the maintenance program shall be reimbursed through
the Weekly Expense Report. For body damage and repairs refer to 10(c).     G.  
The Company will reimburse employees for Manager Approved Business Miles.
Employees are to submit approved miles, via the weekly expense report.     H.  
90 days prior to turning in a Company leased vehicle, all maintenance expenses
must be approved by Transportation.     I.   Employees who receive a car
allowance will be reimbursed via the Company expense report at the per mile rate
established by the IRS annually for approved business miles.     J.   Monthly
deductions for Company leased vehicles shall be classified on the employee pay
stub as federal withholding tax.     K.   The annualized dollar value of the
Company automobile personal use benefit will appear as additional earnings on
the employee pay stub and W-2.

6.   TRANSFER       The transfer of any Company provided automobile between
employees must be authorized by the Human Resources Department and Division
Officer(s).

7.   REPLACEMENT

  A.   Company leased vehicles may be eligible for replacement not earlier than
60 months or 80,000 miles, whichever occurs first. Replacement Vehicle orders
will not be approved and entered by the Transportation Department until the
vehicle has reached 77,000 miles. The employee’s Manager may require the
eligible employee to continue driving the vehicle if the book value exceeds the
Fair Market Value of the vehicle until such time that the disposal of the car
will not result in a financial loss to the Company.

5



--------------------------------------------------------------------------------



 



  B.   All vehicle lease terms will be set based on the anticipated annual
business miles the position is required to drive.     C.   Drivers and their
immediate family members may purchase the employee’s assigned vehicle at lease
end for the current wholesale fair market value (established by the
Transportation Department) plus all taxes, title, licensing, delivery and any
other related costs. The value of the vehicle will then be adjusted for any
driver-paid options.     D.   Vehicles not purchased will be disposed of by the
Transportation Department.     E.   Any employee who purchases a vehicle under
this standard practice is responsible for all financing, pick up of vehicle,
sales tax, and must sign an “As Is” bill of sale that will be placed in their
personnel file. Payment in full to the leasing Company is required prior to
release of the vehicle’s title. The final sales transaction is solely between
the leasing company and the purchaser of the vehicle and L.B. Foster has no
involvement in the title transfer.

8.   TERMINATION OF EMPLOYMENT       The immediate supervisor of a terminated
employee shall be responsible for ensuring that the terminated employee deposits
the leased vehicle and keys at the Company facility prior to or on the day of
termination. The employee is to complete form SP-P-10.1 and return it to the
Payroll Department or they will be charged 100% personal mileage usage for that
year.

9.   ACCIDENT/LOSS RESPONSIBILITY/INSURANCE

  A.   Personal property -The Corporate Vehicle Insurance Plan does not cover
personal articles. Employees must secure their own insurance.     B.   Company
property — Samples, literature, equipment, and supplies which are in the direct
possession of an employee shall be the responsibility of the employee if lost,
stolen, or damaged.     C.   Accident and loss reports — All accidents
regardless of fault or amount of damage and property losses must be reported
immediately to the employee’s manager and the Insurance Department by personal
contact and by use of the Preliminary Property Loss Report. Refer to SP-F-I.5
for the automobile accident claim procedures and SP-F-I.6 for reporting property
loss.

10.   TRAFFIC VIOLATIONS

  A.   Employees will be solely responsible for any fines and fees associated
with traffic or parking violations or any other motor vehicle infraction.
Failure to reimburse the Company (for any delinquent fine or fee) within 60 days
of notification of the amount due will result in deduction from the employee’s
paycheck.     B.   Employees must notify the Human Resources department
regarding any status changes in their driving license due to traffic violations.
Failure of such notification may result in discipline up to and including
termination.

6



--------------------------------------------------------------------------------



 



This policy is subject to changes by the Company at any time with or without
notice.

                  /s/ Stan Hasselbusch   11/03/06
 
 
 
Stan Hasselbusch  
 
Date    
 
  President & CEO        

7



--------------------------------------------------------------------------------



 



     
(FOSTER LOGO) [l22920al2292000.gif]
  SP-P-10.1

Leased Vehicle Odometer Form
***Form must be received by November 10th or 100% personal use will be used. ***

                     
Employee:
          Cost Center        
 
 
 
         
 
   
Employee #:
          Driver’s License #:        
 
                   

Your assigned vehicle is used for:    o Business and personal use    o100%
Personal use

                 
Your license plate #:
      State in which licensed:        
 
               

 
PART A: Current Leased Vehicle Information
     (To be completed by all employees assigned a leased vehicle)

                             
Car #:
              Year, make, and model:            
 
     
 
             
 
   

License plate #:                                            
Odometer

                     
 
      Reading   Change   Business   Personal
 
                   
November 1,
          N/A   N/A   N/A
 
                   

Or the date vehicle was put into service.

                     
October 31,
                   
 
                   

 
PART B: Replaced Leased Vehicle Information
     (To be completed by all employees who were assigned more than one leased
vehicle between November 1st and October 31st)

                             
Car #:
              Year, make, and model:            
 
     
 
             
 
   

License plate #:                                            
Odometer

                     
 
      Reading   Change   Business   Personal
 
                   
November 1,
          N/A   N/A   N/A
 
                   
Date vehicle
retired
                   
 
                   

 
I certify to the best of my knowledge that this form represents a true and
accurate reading of my L. B. Foster leased vehicle as of _________
_________________
I also understand that I may be subject to tax penalties if I cannot
substantiate the business use of this automobile and I further authorize the
Company to obtain a State Motor Vehicle Driver History Report on me including
any medical information contained therein.

                         
Signature
              Date        
 
     
 
         
 
   

 



--------------------------------------------------------------------------------



 



     
(FOSTER LOGO) [l22920al2292000.gif]
  SP-P-10.2

Acknowledgment
Please check off the appropriate box indicating your choice and sign at the
bottom.
Company Leased Vehicle o

     
I,
  , acknowledge that I have read and will comply with all requirements contained
within the Company’s leased vehicle policy.

     Print Name
Monthly Car Allowance o    Class A, B, and C only

     
I,
  , acknowledge that I have valid proof of insurance and I have attached a copy
of the insurance to this acknowledgement.

     Print Name

       
Driver’s signature
  Date

 